             Case 2:19-cv-01114-WBS-KJN Document 23 Filed 07/23/20 Page 1 of 1



 1   Jeremy S. Golden, Esq. (SBN 228007)
     Golden & Cardona-Loya, LLP
 2   3130 Bonita Road, Suite 200B
 3   Chula Vista, CA 91910
     jeremy@goldencardona.com
 4
     Phone: 619-476-0030; Fax: 775-898-5471
 5   Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8
 9
     ANDREAS LIEBSCHER,                     ) Case No.: 2:19-CV-01114-WBS-KJN
10
                                            )
11             Plaintiff,                   ) ORDER DISMISSING ENTIRE
12                                          ) ACTION WITH PREJUDICE
     v.                                     )
13                                          )
14   PORTFOLIO RECOVERY ASSOCIATES, )
     LLC; and DOES 1 through 10, inclusive, )
15
                                            )
16              Defendants.                 )
17
                                            )
                                            )
18                                          )
19                                          )
                                            )
20
           Pursuant to the stipulation this court hereby dismisses this action with prejudice. Each
21
     party to bear its own fees and costs.
22
23
     IT IS SO ORDERED
24
25   Dated: July 23, 2020
26
27
28



                                                     1
                                ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
